Citation Nr: 1418521	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to January 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the RO in St. Louis, Missouri.

In an August 2012 decision, the Board reopened the previously denied claim for service connection for OSA, and remanded that issue for additional development.  The case was subsequently returned to the Board.

Additional evidence was received from the Veteran in February 2013, which was partially duplicative.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

In October 2013, the Board requested a medical expert opinion from a somnologist with the Veterans Heath Administration (VHA), and the designee provided this opinion in December 2013.  38 C.F.R. § 20.901(a).  The appellant and his representative were provided with a copy of that opinion pursuant to 38 C.F.R. § 20.903(a), and the Veteran's representative provided additional written argument in April 2014.

FINDINGS OF FACT

The preponderance of the competent and credible evidence indicates that the Veteran's current OSA began years after his active military service and was not caused by any incident of service.  Nor does the evidence show that OSA is otherwise related to service or a service-connected disability.

CONCLUSION OF LAW

OSA was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310  (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2008.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and lay statements in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology of OSA.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its August 2012 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for a VA medical examination and opinion, and this was done.  And the Board has obtained a December 2013 medical opinion from a VHA physician.  Although the Board requested a medical opinion when it remanded the case in August 2012, and the opinion obtained was found to be inadequate, the defect in development was cured by way of the responsive VHA opinion that was subsequently obtained by the Board.  Although the Veteran's representative has asserted that this December 2013 medical opinion is inadequate as the physician did not specifically comment on the Veteran's supporting lay statements, the Board finds that the medical opinion is adequate as it is responsive to the questions posed by the Board in its October 2013 request.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


Analysis

The Veteran contends that he has OSA that was either incurred during active duty, or is related to his service-connected hypertension.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).  OSA is not a condition that is listed in C.F.R. § 3.309(a).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The medical evidence of record shows that the Veteran has current OSA.  Consequently, the determinative issue is whether or not the current OSA is attributable to his military service or a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

The STRs are negative for OSA, sleep impairment, and chronic airway disease.  STRs reflect that on one occasion in December 1986, the Veteran was treated for nose bleeds, 3 times per day, for the previous 2 weeks.  An October 1990 treatment record shows the Veteran complained of "trouble breathing, nose stuffy" and it was noted that he had nasal congestion since January without fever.  He was assessed with allergic rhinitis.  A September 1989 "Emergency Care and Treatment" report indicates the Veteran had borderline elevated blood pressure; and service treatment records, starting in November 1989, reflect the Veteran was treated for hypertension, and that he occasionally felt lethargic due to his hypertension medication.  In July 1986, prior to service, the Veteran weighed 180 pounds.  In January 1990, the Veteran weighed 187 pounds.  In February 1990 the Veteran visited a dietitian with the hope of reducing his weight, which was 198 at that time.  In January and February 1991 his weight was 189.

Post-service treatment records show that the Veteran's sleep apnea was formally diagnosed by private sleep study in 2007, although the physician who performed the sleep study noted that the Veteran reported he first underwent a sleep study when he was 30, which was 10 years prior.  A private treatment record from Dr. S. indicates that the Veteran was treated for OSA since November 2000 and had been prescribed a continuous positive airway pressure (C-PAP) machine.  Also, an April 2005 private treatment record indicates the Veteran complained that his sleep apnea was worse, and that he had not been evaluated in 8 years for his sleep apnea (i.e., in 1997), but was using a C-PAP.  

A July 2002 VA outpatient treatment record reflects that the Veteran reported that he had been told in his past few visits that his blood pressure was high, and that he broke the mask for his C-PAP a couple of months ago.  The diagnostic assessment was new onset hypertension, which corresponded to stopping treatment for OSA.  A February 2003 treatment record reflects that the Veteran was seen for follow-up of sleep apnea, and reported that his C-PAP machine was not working.  A September 2003 VA treatment record reveals the Veteran was observed to have a past medical history of OSA, and reported that he had OSA all his life, and did not believe that weight loss would help with his symptoms.  

An April 2004 private medical evaluation for the purpose of post-service employment with the "Kansas City Missouri Fire Department," shows the Veteran's body fat percentage was measured at 24 percent, giving him a fair to poor ranking for his age and category.  The Veteran's sleep apnea survey showed he answered all "no" responses at the time of questioning.   

A March 2005 VA compensation examination reflects that the Veteran was diagnosed with hypertension; the examiner noted that it was first diagnosed in 1989 during service.

A private treatment record from August 2007 reflects the Veteran underwent a sleep study after which he was diagnosed with OSA.  An October 2007 private treatment record from the "University of Kansas Hospital" shows a reported history of excessive daytime sleepiness dating back to elementary school, when the Veteran recalled falling asleep during school.  He indicated that he was a mild snorer during that time, but around the age of 19 or 20 his snoring became very loud and disruptive.  The Veteran's spouse observed that over the previous several years that the Veteran snored loudly and experienced apneas as well.  The Veteran described experiencing sleep paralysis at least once per month, and recalled having this as a child.  He also described hypnopompic hallucinations, and reported that when he became stressed out or angry he experienced symptoms of cataplexy, although he denied ever having difficulty with his job as a firefighter.  The Veteran indicated that he had undergone 3 sleep studies, the first at age 30.  The treating physician noted that the Veteran's brother had narcolepsy, and his father had OSA.  

The Veteran has submitted lay statements during the course of this appeal.  A December 2008 statement from the Veteran's ex-wife reflects that she had known him since the fall of 1990, and that she was married to him in 1992.  She indicated that during the course of their dating the Veteran had several "bouts of 'not breathing'" when he would go to sleep.  Buddy statements from former service-members who served with the Veteran, dated in March 2009, indicate observations that the Veteran used to snore loudly, choke, and stop breathing in excess of several seconds while sleeping while in service and that he often appeared fatigued.  A lay statement from the Veteran's former co-worker, also dated in March 2009, shows that the former co-worker knew the Veteran since 1983 when they worked together at a summer camp, and did not observe any snoring problem during that time frame.  However, the coworker noted that post-service, when they worked together at a fire department in 2002, the Veteran snored loudly and occasionally stopped breathing.  Also, in October 2012, a fellow former service member provided a statement in which he observed that the Veteran snored very loudly while in service, and would stop breathing at times.  

The Veteran has submitted medical treatise evidence entitled, "Resistant hypertension, obstructive sleep apnoea and aldosterone," which indicates that OSA and hypertension are commonly associated.  The study shows that approximately 50 to 56 percent of individuals with OSA are hypertensive, and an estimated 30 to 40 percent of hypertensive subjects have OSA.  Moreover, in young adults, the presence of OSA is strongly associated with having hypertension, and, in normotensive individuals, having OSA predicts the development of hypertension.  

On VA hypertension examination in September 2008, the Veteran was diagnosed with hypertension, with a date of onset of 1987.  The examiner observed the Veteran reported that after leaving the service he started taking classes and discovered that he had daytime sleepiness.  The examiner indicated that the Veteran eventually discovered that he had OSA, which was affecting his blood pressure by elevating it.  The examiner observed that a possible complication of the Veteran's HTN was fatigue.  

In January 2009 the Veteran underwent a VA respiratory examination, during which the Veteran complained of OSA with a reported date of onset of 1988.  He reported that after separation from service he began to experience symptoms of sleep disturbance, fatigue, and snoring.  He indicated that in 1997 he underwent his first sleep study where he was diagnosed with OSA and was treated with a C-PAP, with improvement of symptoms.  The examiner noted that the Veteran reported a genetic propensity for narcolepsy.  The Veteran was diagnosed with OSA.  The examiner observed that while in service the Veteran developed hypertension.  The examiner opined that the Veteran's OSA was less likely as not caused by his service-connected hypertension.  Specifically, the examiner noted that the Veteran's OSA was less likely as not caused by or a result of his service-connected hypertension because "studies showed that HTN was secondary to OSA."  Also, the Veteran's hypertension was under fair control with medications and his electrocardiogram and chest X-ray were normal.  The examiner did not provide an opinion as to whether the Veteran's OSA was directly related to the Veteran's active duty service, or as to whether or not the Veteran's OSA was aggravated by his hypertension.  

In October 2012, the Veteran underwent VA sleep apnea examination, during which the examiner noted that the Veteran had a history of OSA with a date of onset in August 1997.  The Veteran reported a history of OSA diagnosed in 1997, and of waking up in the morning with vomitus, though he was never diagnosed with gastroesophageal reflux disease.  He indicated that he went to the doctor and had a high Epworth sleepiness scale, so he underwent a polysomnogram and was diagnosed with OSA, for which he has used a C-PAP machine ever since.  He also reported that he had not awakened with vomiting since that time.  The examiner observed that the Veteran brought with him several articles that addressed OSA, as well as several letters from friends and his ex-wife, who all felt that he had sleep apnea in the early 1990's.  The examiner opined that the Veteran's OSA was less likely than not incurred in or caused by military service.  The examiner explained that the most common cause of OSA is obesity, and observed that the Veteran was obese and apple-shaped.  The Veteran had a body mass index (BMI) of 36.  The examiner noted that the Veteran contended that he had OSA while in the military, and that his friends from service indicated that he had periods of apnea and snoring during those years.  However, the examiner indicated that the Veteran's service treatment records did not show evidence of OSA.  In this regard, the Veteran was not late for work, did not fall asleep at his job, and did not complain of excessive sleepiness.  The examiner noted that the Veteran gained 77 pounds after his separation from service.  The examiner also noted that the Veteran's brother had narcolepsy.  In an addendum, dated in November 2012, the October 2012 VA examiner observed that the Veteran's claims file was reviewed prior to the examination, and noted that she went over the Veteran's service treatment records with him, and pointed out his weight in service.  

In October 2013, the Board requested a VHA medical expert opinion from a VA somnologist.

In response, in a December 2013 VHA medical expert opinion, a VA somnologist stated that there is a probability of less than 50 percent that the Veteran's OSA had its onset during service.  He opined that the Veteran most likely developed OSA after separation from service, when he gained 77 pounds and became obese.  The Veteran was already predisposed to sleep apnea as for his snoring since a young age.  His precipitating factor was obesity since the risk of OSA increases as the degree of additional weight increases.  He cited the clinical criteria for a diagnosis of OSA which includes a sleep study showing 5 or more respiratory events (apneas, hypopneas, RERA) lasting 10 seconds or more, and enclosed a photocopy of these criteria.  He stated that the Veteran had his first sleep study in 1997 after service, and therefore he could not make a diagnosis of OSA prior to 1997 because there was no study.  

He also opined that there was a probability of less than 50 percent that his OSA is due to or aggravated by his service-connected hypertension.  He stated that this is "very unlikely."   He indicated that OSA is a significant risk factor for developing hypertension independent of confounding variables such as obesity.  He indicated that obesity is also a risk factor for hypertension, but the converse is not true, and hypertension does not cause OSA.  He cited several epidemiologic studies to support his opinion.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board notes that the Veteran asserted that he had continuous OSA symptoms ever since service, and has alternatively contended that his OSA is due to his service-connected hypertension.  Regardless, as noted above, the Veteran's current OSA is not subject to service connection based upon continuity of symptomatology.  See Walker, supra. 

As noted above, the STRs are entirely negative for OSA, and the Veteran has himself stated that it was not diagnosed until after service.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (e.g., STRs, etc.).  In other words, the Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, although this may factor into the Board's decision of whether the evidence is ultimately probative.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence weighing against a party, must not be equated with the absence of substantive evidence). 

In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases, as here, where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.)  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):  first, the Board must find that the STRs appear to be complete, at least in relevant part.  If the STRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  Second, if the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Veteran does not contend that his current OSA was incurred in combat. Moreover, his STRs appear to be complete in relevant part, in turn meaning it is acceptable for the Board to have expectation of some complaint, treatment or diagnosis regarding OSA while in service.  So this is evidence weighing against the assertion that his OSA began in service.  This does not preclude granting service connection, however, because even disorders initially diagnosed after service may be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service.  See 38 C.F.R. § 3.303(d).

The post-service medical evidence does not reflect any complaints or treatment related to OSA for several years following the conclusion of his service, although the Veteran has reported that he was treated for this condition beginning in 1997.  Throughout this appeal, the Veteran has consistently asserted that his OSA is related to service.  However, there is no medical evidence of complaints or treatment for OSA prior to 1997.

Although a VA medical provider gave a diagnostic assessment in July 2002 that the Veteran had new onset hypertension which corresponded to stopping treatment for OSA, the Board does not accord this medical opinion much probative weight, as it is based on an inaccurate factual premise, i.e., that the Veteran's hypertension was new at that time, when in fact it had been diagnosed in 1989.  Moreover, this opinion does not suggest that hypertension caused or aggravated OSA, but the converse.

The VA examiners in October 2012 and December 2013 have all disassociated any current OSA from service, after conducting a review of his claims file, medical records, and lay statements.  Instead, the October 2012 and December 2013 examiners have related the current OSA to the Veteran's post-service weight gain.  Moreover, the January 2009 VA examiner and December 2013 medical expert have collectively opined that his hypertension did not cause his OSA, and the December 2013 expert also opined that hypertension did not aggravate his OSA.

Considered together, the medical examination reports and the December 2013 medical expert opinion are of high probative value because the VA examiners are qualified to comment on the etiology of the claimed disorder, physical examinations were conducted in January 2009 and October 2012, and the examiners reviewed his medical records, and considered the Veteran's reported history.  The examiners had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the years since.  The October 2012 and December 2013 opinions are well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, the commenting VA examiners sufficiently discussed the underlying medical rationale of the opinions, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991). There is no competent medical evidence of record linking the current OSA with service or a service-connected disability.

Although the Veteran and his representative have asserted that his current OSA is related to service or service-connected hypertension, as lay persons, they have not been shown to have the necessary training or expertise to competently provide a medical nexus opinion as to the etiology of his OSA, which is not the type of condition that is readily amenable to probative lay comment regarding its appropriate diagnosis and etiology.

As discussed above, the Board finds that the most probative evidence demonstrates that the Veteran's OSA is not attributable to his military service or a service-connected disability.  Even considering the lay statements by the Veteran and others with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection.

The Board therefore finds that the most probative evidence is against the claim. And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and his claims for service connection for OSA must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for OSA is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


